                Case 4:19-cr-00392-JSW Document 4 Filed 08/26/19 Page 1 of 2




 1   DAVID L. ANDERSON(CABN 149604)
     United States Attorney
 2
     HALLIE HOFFMAN(DCBN 210020)
                                                                              filed
 3   Chief, Criminal Division

 4   ROBERT S. LEACH(CABN 196191)
                                                                              AUG26 2019^
                                                                        n PBk^VPo     SOONG
     Assistant United States Attorney
 5
             1301 Clay Street, Suite 340S
 6           Oakland, California 94612
             Telephone:(510)637-3918
 7           Fax:(510)637-3724
             robert.leach@usdoj.gov
 8
     Attorneys for United States of America
 9

10                                    UNITED STATES DISTRICT COURT                             ^          -r-cl.l

11                                  NORTHERN DISTRICT OF CALIFORNIA ^
12                                            OAKLAND DIVISION               - |C|
13   UNITED STATES OF AMERICA,                        ) No. li) 70999 DMR
                                                      )
14           Plaintiff,                               ) UNITED STATES' APPLICATION AND
                                                      ) pPftOPeBEDtORDER TO UNSEAL COMPLAINT
15      V.                                            ) AND ARREST WARRANT
                                                      )
16   MATTHEW JAMAIL SEWELL,                           )
                                                      )
17           Defendans.                               )
                                                      )
18                                                    )
19           The United States respectfully applies for an order that the complaint and arrest warrant in this
20   matter be unsealed. The defendant was arrested in the District of Colorado and the complaint and arrest
21   warrant have been publicly filed in proceedings in that district. Accordingly, there is good cause to
22   unseal these documents here.

23   Dated: August 23, 2019                        Respectfully submitted,

24                                                 DAVID L. ANDERSON
                                                   United:'STajes Attorney
25


26                                                 ROBERT'S. LE^
                                                   Assistant United States Attorney
27

28



     APPLIC. AND [PROPOSED] SEALING ORDER
               Case 4:19-cr-00392-JSW Document 4 Filed 08/26/19 Page 2 of 2




 1                                     [PRQP08ED1 SEALING ORDER

 2          On application ofthe United States, and good cause appearing, the Court HEREBY ORDERS
 3   that the complaint and arrest warrant in this matter shall be unsealed.

 4          IT IS SO ORDERED.

 5   Dated: 7^?^           ^ f1
 6                                                   IE HONORABLE DONNA M,RYU
                                                      ted States Magistrate Judge
 7


 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


23


24

25


26

27

28



     APPLIC. AND [PROPOSED] SEALING ORDER
